           Case 1:20-cv-01414-LGS Document 78 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NEW YORK LEGAL ASSISTANCE
 GROUP,
                       Plaintiff,
               v.
 MIGUEL A. CARDONA, in his official               No. 20 Civ. 1414 (LGS)
 capacity as Secretary of Education,1 and
 UNITED STATES DEPARTMENT OF
 EDUCATION,
                       Defendants.


                                     NOTICE OF APPEAL
       Notice is hereby given that New York Legal Assistance Group, plaintiff in the above-

named case, hereby appeals to the United States Court of Appeals for the Second Circuit from the

judgment entered on March 19, 2021.

       Dated: April 7, 2021                        Respectfully submitted,

                                                     /s/ Adam R. Pulver
                                                     Adam R. Pulver
                                                     PUBLIC CITIZEN LITIGATION GROUP
                                                     1600 20th Street NW
                                                     Washington, DC 20009
                                                     (202) 588-1000
                                                     apulver@citizen.org

                                                     Counsel for Plaintiff




       1
        Substituted for former Secretary, Elisabeth DeVos, pursuant to Federal Rule of Civil
Procedure 25(d).
